AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for thH_                                             FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                      Eastern District of Washington                          EASTERN DISTRICT OF WASHINGTON


                         TIMOTHY G.
                                                                                                              Dec 10, 2018
                                                                     )                                             SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-00050-SAB
        COMMISSIONER OF SOCIAL SECURITY                              )
               ADMINISTRATION,                                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 14) is DENIED. Defendant's Motion for Summary Judgment (ECF
u
              No. 16) is GRANTED. The decision of the Commissioner denying benefits is affirmed. Judgment is entered in favor of
              Defendant and against Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Stanley A. Bastian                                            on motions for
      Summary Judgment (ECF Nos. 14 and 16)


Date: 12/10/2018                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          %\Deputy Clerk

                                                                            Lennie Rasmussen
